--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_0301.htm]




Exhibit 10.1




EXECUTION COPY






Bonds.com Group, Inc.
1515 S. Federal Highway, Suite 212
Boca Raton, Florida 33432


February 26, 2010


John J. Barry, IV


Re:           Understanding Regarding Revised Employment Terms


Dear John:


The Board of Directors (the “Board”) of Bonds.com Group, Inc. (the “Company”) is
excited that you will be assuming the role of Vice Chairman and Chief Strategic
Officer of the Company.  We sincerely believe that your prompt and constructive
transition to this new role will be in the best interest of all shareholders,
and is a proverbial win-win situation for you and all stakeholders.  Capitalized
terms used in this letter and not defined have the meanings given to them in
your existing Employment Agreement dated July 7, 2009 (the “Prior Employment
Agreement”).


In order to allow us to promptly move forward with your new arrangements in
order to minimize any disruption to the Company and for you to immediately
assume the role of Vice Chairman and Chief Strategic Officer with confidence
regarding your new employment arrangement, this letter sets forth certain
binding and nonbinding terms regarding your transition to Vice Chairman and
Chief Strategic Officer and your new employment terms.


1.           Upon your execution of this letter, you hereby resign as Chief
Executive Officer and President of the Company and from any other positions you
hold with the Company’s subsidiaries, and are hereby appointed Vice Chairman and
Chief Strategic Officer of the Company, each of the foregoing to be effective
immediately.  As Vice Chairman and Chief Strategic Officer, you shall report to,
and operate under the supervision of, the Board.  We look forward to your
constructive coordination with other executives of the Company.  Prior to the
execution of the New Employment Agreement for so long as you remain employed by
the Company, you will be compensated at the base salary set forth in the Prior
Employment Agreement and receive the medical and dental benefits set forth in
the Prior Employment Agreement.
 
2.           Upon your execution of this letter, the Company will promptly
prepare for your review a draft revised employment agreement setting forth in
detail your new role and the revised terms of your employment (the “New
Employment Agreement”).  The Board will create a committee (the “Committee”)
comprised of David Bensol, as chair, and an additional director or other person
(who shall be acceptable to David Bensol) to oversee on the Board’s behalf the
preparation and negotiation of the Revised Employment Agreement and recommend
its final terms to the Board.


3.           The New Employment Agreement would contain the following terms and
provisions and such others as are negotiated and agreed to by the parties:

 
 

--------------------------------------------------------------------------------

 


(a)           The Company would pay you a base annual salary in the amount of
$200,000, with performance-based incentive payments that would enable you to
earn up to $300,000 in salary (exclusive of bonuses as discussed below).  Your
compensation would be offset by any amounts paid to you pursuant to paragraph 8
below prior to the execution of the New Employment Agreement.
 
(b)           The Company would issue you options to purchase a total of
6,000,000 shares of the Company’s Common Stock.  Of this amount, 2,000,000
shares would be purchasable for $0.40 per share, 2,000,000 shares would be
purchasable for $0.50 per share, and 2,000,000 shares would be purchasable for
$1.00 per share.  The option would vest quarterly in equal increments over 24
months.  The options would be exercisable via a customary cashless exercise
provision which would allow for a net issue of shares in lieu of payment of the
exercise price in cash.  These options would have a term of ten years.
 
(c)           You would be empowered to create a team of seven to ten employees
who report directly to you (you and such team are referred to in this letter as
the “Boca Group”).  The Boca Group would operate under the supervision of the
Board.  The Boca Group would receive bonuses from a bonus pool derived from the
Boca Group’s Net Operating Profit (as defined below).  The bonus pool would be
no less than 50% of the Boca Group’s Net Operating Profit.  An additional
percentage of the Boca Group’s Net Operating Profit may be allocated to the
bonus pool in instances where the Boca Group has been of significant benefit to
recruiting new business outside its account coverage.  For purposes of this
letter, “Net Operating Profit” means the Boca Group’s operating profit, after
deducting all operating expenses, including a reasonable allocation of corporate
expenses.  Bonuses would be paid quarterly within 15 days of the end of each
fiscal quarter and the fiscal year end.
 
(d)           Subject to supervision and approval by the Board, you would: (i)
have sole hiring and firing authority for members of your team; (ii) decide the
compensation of your team members within the Board-approved budget; and (iii)
have authority to set the pricing for each respective client and business
structure covered by you or your team (but not in a manner that would undercut
or harm other Company business).
 
(e)           The Boca Group would be provided an operating budget subject to
approval by the Board, which approval would not be unreasonably withheld.  In
considering that budget, the Board would take into account, among other things,
the Company’s working capital, the Boca Group’s expenses (including allocated
expenses), comparable budgets and expenditures within the Company, and the Boca
Group’s Net Operating Profit.  At a minimum, that budget would include a
$250,000 technology budget.
 
(f)           The Company would make available a 10,000,000 option pool as an
incentive for the Boca Group.  The exercise price of such options would not be
more than 15% higher than the grant date fair market value (with fair market
value being deemed the Company’s trading price to the extent consistent with
applicable regulatory, tax and accounting requirements); provided that in no
event will the exercise price be less than $0.375 per share.  You would not be
entitled to any of these options.  Such options would be awarded only to bona
fide employees of the Company at the time of the award, and no more than
5,000,000 will be awarded in the first year, and no more than 2,500,000 would be
awarded in any year after.  If you and the Company agree, commission payments
would be subject to a cash versus stock payout schedule as follows: (i)
$3,000,000 gross payout would be split 90% cash and 10% stock, (ii) $5,000,000
gross payout would be split 80% cash and 20% stock, (iii) $7,500,000 gross
payout would be split  70% cash and 30% stock, and (iv) $10,000,000 or more
gross payout would be split  60% cash and 40% stock.

 
 

--------------------------------------------------------------------------------

 
 
(g)           The New Employment Agreement would include definitions of “Cause”
and “Good Reason.”  Among other things, the definition of “Good Reason” would
include (i) the Company’s material failure to comply with applicable regulatory
requirements in a manner that materially and adversely impacts you and your
team’s ability to operate or recruit clients, (ii) any imposition by the Company
of any unreasonable impediment to business that directly or indirectly effects
the Boca Group’s ability to generate revenue for the benefit of the Company
(such as reasonable technology enhancement requests by any client or strategic
partner that make business sense and are considered so by David Bensol and one
other Board member but are not delivered to the client within 60 days of such
request or the failure of simple connectivity (API) to liquidity providers
introduced by the Boca Group are not connected within 30 days after connectivity
agreements are signed by a client), and (iii) failure of the Company to work in
good faith to cause its third party technology vendors to complete any
connection to new technology reasonably proposed by the Boca Group and within
the Boca Group’s budget.  If you are terminated without “Cause” (as defined in
the New Employment Agreement) or terminate your employment for “Good Reason” (as
defined in the New Employment Agreement), you would be entitled to a trail on
the Boca Group’s Net Operating Profit as follows: 20% of the Boca Group’s Net
Operating Profit for the first year; 15% of the Boca Group’s Net Operating
Profit for the second year; and 10% of the Boca Group’s Net Operating Profit for
the third year.  If you terminate your employment without Good Reason or are
terminated for Cause, you would not be entitled to any further payments.
 
(h)           In the event of a Change in Control (as defined below), all of
your options would become immediately vested and exercisable.  “Change of
Control” means (i) a sale, transfer, lease, exclusive license or other
disposition of all or substantially all of the Company’s assets or business, or
(ii) a merger, consolidation, reorganization or other business combination
transaction of the Company with or into another entity, other than a transaction
in which the holders of at least a majority of the shares of voting capital
stock of the Company outstanding immediately prior to such transaction continue
to hold (either by such shares remaining outstanding or by their being converted
into shares of voting capital stock of the surviving entity) a majority of the
total voting power represented by the shares of voting capital stock or other
voting equity of the Company or the surviving entity outstanding immediately
after such transaction.  You and the Company would have the opportunity to cure
any “Good Reason” or “Cause” prior to termination.  Any disputes with respect to
your termination would be subject to mandatory arbitration.
 
4.           The Board shall adopt a resolution increasing the number of
directors constituting the Board from five to six members and shall adopt a
resolution filling such newly created directorship with Jeffrey Chertoff
(“Chertoff”).  Additionally, at your option, the Board shall adopt a resolution
increasing the number of directors constituting the Board to seven members and
shall adopt a resolution filling such newly created directorship with a
Qualified Director (as defined below) that you designate (the “JBIV
Designee”).  The Board shall not increase the number of directors constituting
the Board to more than seven unless there is unanimous Board approval or consent
of such action.  In the event of the resignation, death or permissible removal
of Edwin L. Knetzer, III (“Kneztger”), Michael Sanderson (“Sanderson”) or
Chertoff from the Board, the Board shall fill the resulting vacancy on the Board
with a Qualified Director designated by Knetzger or Sanderson (or, if neither of
them shall remain on the Board, one of their replacements), and if such
Qualified Director is replacing Knetzger or Sanderson, he or she shall be
Co-Chairman of the Board (any such replacement director designated by Knetzger,
Sanderson or their replacement is referred to herein as a “Replacement
Designee”).  In the event of the resignation, death or permissible removal of
you, John Barry III or the JBIV Designee, the Board shall fill the resulting
vacancy on the Board with a Qualified Director designated by you or John Barry
III (or, if neither of you shall remain on the Board, one of your replacements)
(any such replacement director is referred to herein as a “JBIV Replacement
Designee”).  You, John Barry III and Holly A. W. Barry, by execution of this
letter, agree to vote or cause to be voted at any annual or special meeting of
stockholders or in any consent of stockholders in lieu of meeting at which
directors are to be elected all of the shares of the Company’s Common Stock
directly or indirectly beneficially owned or controlled (whether such control is
shared or sole
 
 
 

--------------------------------------------------------------------------------

 

and whether such control personal, as trustee, manager or otherwise) by you,
John Barry III or Holly A.W. Barry (collectively, the “Subject Shares”) in favor
of the election of Chertoff to the Board, for Chertoff’s nomination and
re-election to the Board, for David Bensol’s nomination and re-election to the
Board, for the Replacement Designee’s nomination, election and re-election to
the Board, against the removal of Chertoff, Bensol, and any Replacement Designee
other than for malfeasance (unless unanimously approved by the Board other than
the director sought to be removed), against the addition of any other director
to the Board other than those currently on the Board, Chertoff, the JBIV
Designee, any Replacement Designee and any JBIV Replacement Designee (unless
unanimously approved by the Board) and against the increase of the Board to more
than seven members unless such increase is unanimously approved by the
Board.  All of the provisions of this paragraph 4 shall be immediately binding
and enforceable, but they shall be memorialized in a separate agreement in
connection with the execution of the New Employment Agreement.  For avoidance of
doubt, the failure to execute such separate agreement or the New Employment
Agreement shall not impact the agreements in this paragraph 4.  The agreements
set forth in this paragraph 4 shall be binding for a period of three years,
except that the obligations and restrictions above with respect to any
Replacement Designee shall be binding only for a period of two years.  You, John
Barry III and Holly A.W. Barry irrevocably appoint each director of the Company
as of the date hereof and their affiliates as your lawful proxy to vote all of
the Subject Shares at any annual or special meeting of stockholders and to
execute any consent in any solicitation of consents, in each cash, solely
related to and consistent with this paragraph 4.  The foregoing proxy is given
in consideration of the agreements and covenants of the Company contemplated by
this letter and, as such, is coupled with an interest and shall be irrevocable
until the voting agreements in this paragraph 4 terminate.  The foregoing
restrictions and obligations of the Company may be specifically enforced by any
director of the Company or any of their respective affiliates.  The term
“Qualified Director” shall mean a director that (a) satisfies the independence
standards of the New York Stock Exchange or NASDAQ Stock Market, (b) is not an
affiliate, family member or other relative of the person or persons who have the
right to designate such director or who are designating such director, (c) has
no other material business, social or other relationships with the person or
persons who have the right to designate such director or who are designating
such director, and (d) has significant, relevant business
experience.  Additionally and notwithstanding anything in this paragraph 4 to
the contrary, (x) if you or John Barry III resign from the Board without
providing at least six months’ notice, then you each and Holly A.W. Barry shall
cause (including by voting or causing to be voted the Subject Shares) any
replacement director to be a Qualified Director designated by a majority of the
remainder of the Board, and (y) if Edwin L. Knetzger, III or Michael Sanderson
resign from the Board without providing at least six months’ notice, then the
Replacement Designee would be a Qualified Director designated by a majority of
the remainder of the Board (rather than just Mr. Knetzger or Mr. Sanderson);
provided, however, that the foregoing clauses (x) and (y) shall not apply in the
event of a death or incapacity of any director, to resignations requested by the
Board or to resignations in connection with health issues or family, personal or
business emergencies.  For avoidance of doubt, you, John Barry III and the JBIV
Designee would not be removed from the Board other than for malfeasance (unless
unanimously approved by the Board other than the director sought to be removed).
 
5.           Within five business days of the execution of this letter, the
Company will wire $1.150 million into an escrow account held by Liddle &
Robinson, LLP as collateral for the outstanding indebtedness to MBRO Capital,
LLC.  If the Company does not repay such debt within a certain agreed-upon time
period (no later than March 25th), it shall authorize Liddle & Robinson, LLP to
pay MBRO Capital, LLC from the funds in the escrow account.  Such wire and
escrow will be subject and pursuant to an escrow agreement mutually acceptable
to the you, the Company and Liddle & Robinson, LLP.
 
6.           All of your current unvested options will vest immediately upon the
execution of this letter.
 
7.           The Company will indemnify you as an officer and director of the
Company to the fullest extent permissible under applicable law, in accordance
with its current Certificate of Incorporation and Bylaws.  The Company will pay
your legal fees in connection with the execution of this letter and the
negotiation of the New Employment Agreement, but such payment shall not exceed
$25,000.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           In the event you and the Company do not negotiate and execute the
New Employment Agreement within 60 days of the date of this letter, you will be
deemed to have resigned as Vice Chairman and Chief Strategic Officer and you
shall be entitled to: (a) a payment of $300,000, which shall be paid out as
follows (i) $150,000 on the date thirty-one days from the date of this letter if
the New Employment Agreement has not been executed at such time, (ii) $75,000 on
July 15, 2010, if the New Employment Agreement has not been executed at that
time, and (iii) $75,000 on December 1, 2010, if the New Employment Agreement has
not been executed at that time; and (b) payments equal to an additional
$900,000, which shall be paid out to you over three years in equal monthly
installments of $25,000 per month with the first payment to be made on the 61st
day following the execution of this letter (assuming the New Employment
Agreement has not been executed).  In no event shall the foregoing payments
exceed $1,200,000 in the aggregate.  For avoidance of doubt, if you receive any
of the foregoing payments and the New Employment Agreement is subsequently
executed, the amount of the foregoing payments received by you shall be credited
against your compensation under the New Employment Agreement.  These payments
will be subject to any legally required tax or similar withholding.  These
payments are conditioned on your compliance with the restrictions in paragraph
10 below.  Additionally, upon the execution of this letter and as an employee
incentive award, the Company will issue to you an immediately vested option for
6,000,000 shares with an exercise price of $0.375 that may be exercised via a
customary cashless exercise feature.  This option will have a term of ten
years.  In recognition of the foregoing payment rights and award, you agree that
the foregoing payments and award are your sole and exclusive payments and rights
in the event of your termination and that you shall have no rights to the
Severance Payment or any other payment under the Prior Employment Agreement in
connection with the matters contemplated by this letter or any termination of
your employment.  Additionally, in recognition of the foregoing and as a
material inducement to the Company entering into this letter you, for yourself
and your heirs, executors, personal representatives, administrators, assigns and
anyone claiming by or through you (collectively, the “Releasors”), hereby
irrevocably and unconditionally forever release, waive and forever discharge the
Company, Bonds.com Inc., Bonds.com, LLC, and Insight Capital Management, LLC,
and each of their respective predecessors, successors, parents, subsidiaries,
affiliates, members, insurers, benefits plans, assigns, directors, officers,
shareholders, trustees, administrators, employees, representatives, agents, and
insurers (hereinafter collectively referred to as the “Releasees”) from any and
all actual or potential claims, complaints, liabilities, obligations, promises,
actions, causes of action, liabilities, agreements, damages, costs, debts, and
expenses of any kind, whether known or unknown, that the you or the other
Releasors have ever had or now have, from the beginning of time through the date
you execute this letter that relate to, are in connection with or arise out of
your employment by the Company, the Prior Employment Agreement, your ceasing to
be Chief Executive Officer and President, your transition to Vice Chairman and
Chief Strategic Officer, any termination of your employment for any reason
whatsoever prior to the execution of the New Employment Agreement and any of the
events, actions, negotiations, discussions or events leading or related to the
execution of this letter (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to, all claims under Title VII of the Civil
Rights Act of 1964, as amended; (42 U.S. C. § 2000e, et seq.); the Civil Rights
Acts of 1866, 1871 and 1991, all as amended; 42 U.S.C. § 1981; the Family and
Medical Leave Act of 1993, as amended (29 U.S.C. § 2601, et seq.); the Americans
With Disabilities Act, as amended (42 U.S.C. § 12101, et seq.); the
Rehabilitation Act of 1973, as amended (29 U.S.C. § 793-94); the Fair Labor
Standards Act, as amended (29 U.S.C. § 201, et. seq.); the Equal Pay Act of
1963, as amended (29 U.S.C. § 206); §725.07, Florida Statutes; the Employee
Retirement Income Security Act, as amended (29 U.S.C. § 1001, et seq.); the
Consolidated Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. § 1161, et
seq.); the Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.); the
National Labor Relations Act (NLRA); the Occupational Safety and Health Act
(OSHA); and any other federal or state whistle-blower statute or regulation; the
Florida Civil Rights Act of 1992 (Chapter 760, Florida Statutes, as amended);
any provision of Chapters 250, 440, 443, 447, 448, and 760 of Florida Statutes;
the Florida General Labor Regulations, as amended; any local ordinance, law,
rule or regulation; workers’ compensation statutes; and any other federal, state
or local statute, rule, regulation or ordinance related to the Released Claims;
and common law claims, including but not limited to claims of intentional or
negligent infliction of emotional distress, negligent hiring, retention,
training or supervision, defamation, invasion of privacy, breach of a covenant
of good faith and fair dealing, breach of express or implied contract,
promissory estoppel, negligence or wrongful termination of employment.
 

 
 

--------------------------------------------------------------------------------

 
 
9.           The Company will, within one business day, terminate and revoke all
credit cards and charge cards issued to officers, directors or employees of the
Company under the American Express account guaranteed by you.  The Company will
cause all outstanding balances to be paid in full and will indemnify you for any
damages you incur as a result of charges by Company officers, directors or
employees.
 
10.           In recognition of the benefits provided by this letter, in the
event the New Employment Agreement is not executed, you agree that for a period
of six months from any termination of your employment, you shall not directly or
indirectly (as an employee, owner, investor, consultant, advisor, lender or
otherwise) compete with the Company, solicit any of the Company’s customers,
employees or business partners, or disparage the Company or its officers,
directors, employees or shareholders.
 
11.           This paragraph 11, and paragraphs 1, 4, 5, 6, 7, 8, 9, 10 and 12
shall be binding and enforceable immediately.  The remainder of this letter is
not binding.  In the event of any conflict between the terms of this letter and
the terms of the Prior Employment Agreement, this letter shall govern.  The
Prior Employment Agreement is hereby terminated.


12.           This letter and any controversy arising out of or relating to this
letter shall be governed by and construed in accordance with the internal laws
of the State of Florida, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of Florida,
except that paragraph 4 shall be governed by and construed in accordance with
the General Corporation Law of the State of Delaware.  This letter may be
executed and delivered by electronic means (including by facsimile or .pdf) and
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.


The Board looks forward to the Company achieving new success from your efforts
as Vice Chairman and Chief Strategic Officer of the Company.




Sincerely,




BONDS.COM GROUP, INC.
       
By:
/s/ Michael Sanderson
 
Name:  
Michael Sanderson
 
Title:
Chief Executive Officer
 





Accepted and agreed as of the date first set forth above:




/s/ John J. Barry IV
 
John J. Barry IV
 





/s/ John Barry III
 
John Barry III
 





/s/ Holly A.W. Barry
 
Holly A.W. Barry
 


